Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 1/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/18/2022.  In particular, claims 12-14 are new.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 5,723,529) in view of Simonot (US 7,256,233) or Jun (KR 2017-0048851, machine translation).
With respect to claims 1 and 10, Bernard discloses a tire tread comprising elastomers reinforced with silica based aggregates (abstract), wherein the aggregates are formed of 60-99.9 wt % silicon dioxide and 0.1-40 wt % other inorganic material which is natural and/or synthetic aluminum silicate (col. 15, lines 44-58).
Bernard fails to disclose the chemical formula of the aluminosilicate.
xSiAlyOa(OH)b, (H2O)c  is used, wherein M is a potassium, sodium, or calcium cation, x>0, y>0, and a, b, and c can be zero (abstract).  
Jun discloses a rubber reinforcing material comprising aluminosilicate particles (abstract), wherein the aluminosilicate has formula Mp/n(AlO2)x(SiO2)y].m(H2O) (paragraphs 0040-0044) which is identical to claimed formula.  
Given that both Bernard, Simonot, and Jun disclose an aluminosilicates for use in rubber compositions and further given that a suitable one is taught by either Simonot or Jun having claimed formula, it would have been obvious to one of ordinary skill in the art to utilize the claimed aluminosilicate as the aluminosilicate in the aggregate of Bernard.
With respect to claim 4, Bernard does not disclose the surface area of primary particle diameter of the aluminosilicate.
Simonot discloses that the suitable reinforcing aluminosilicate has a BET surface area of 20-300 m2/g and average particle size of 20-400 nm (abstract).  While CTAB (SEXT) is not provided, it is the examiner’s position that it is approximately the same as BET surface area and would be expected to overlap with claimed SEXT.  Jun discloses that the aluminosilicate has BET surface area of 100-600 m2/g and external specification area of 100-300 m2g (paragraph 0056) and primary particle size of 10-500 nm (paragraph 0023).
Given that Bernard discloses that its aluminosilicate is reinforcing and further given that both Simonot and Jun discloses overlapping particle sizes and surface area for a suitable reinforcing aluminosilicate, it would have been obvious to one of ordinary skill in the art to apply the teachings regarding particle size and surface area of either Simonot and Jun to the aluminosiliate of Bernard.
3/g.
With respect to claims 7 and 13, Bernard does not disclose the particle size of the secondary particles.
Simonot discloses that suitable aggregate size is less than 425 μm (col. 19, lines 22-23), and Jun discloses that suitable secondary diameter of 0.1-30 μm (paragraph 0022).
Given that both Simonot and Jun disclose suitable secondary particle sizes for filler reinforcing rubber compositions, it would have been obvious to one of ordinary skill in the art to utilize their secondary diameter which overlap with the claimed range.
With respect to claim 11, the rubber includes polyisoprene and polybutadiene inter alia (col. 15, lines 24-30).

Claims 3, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 5,723,529) in view of Simonot (US 7,256,233) or Jun (KR 2017-0048851, machine translation) and further in view of Stenzel (US 8,597,425).
The discussion with respect to Bernard, Simonot, and Jun in paragraph 5 above is incorporated here by reference.
With respect to claim 3, Bernard discloses that the reinforcing silica is precipitated silica (col. 1, lines 58-62) but does not disclose the primary particle size or surface area of the reinforcing precipitated silica.
Stenzel discloses precipitated silica for use reinforcing rubber vulcanizates (abstract) which have BET of 100-190 m2/g, CTAB (SEXT) of 100-160 m2/g, and primary particle diameter of 10-80 nm (col. 2, lines 40-44 and 59).
EXT, and primary diameter in the aggregate of Bernard.
With respect to claim 5, Stenzel discloses that the BET/CTAB is 0.9-1.2 (col. 2, lines 58), which provides for claimed SEXT/SBET 0.8-1.9.
Simonot discloses that the suitable reinforcing aluminosilicate has a BET surface area of 20-300 m2/g and average particle size of 20-400 nm (abstract).  While CTAB (SEXT) is not provided, it is the examiner’s position that it is approximately the same as BET surface area and would be expected to overlap with claimed SEXT which provides for a ratio SEXT/SBET of about 1.  Jun discloses that the aluminosilicate has BET surface area of 100-600 m2/g and external specification area of 100-300 m2g (paragraph 0056) and primary particle size of 10-500 nm (paragraph 0023).  These surface areas provide ratio SEXT/SBET of 0.5-2.
With respect to claims 8 and 9, Bernard discloses that the aggregate of particles if formed by preparing a water (aqueous) solution with the silica and aluminum silicate particles and then washing and removing water (col. 14, lines 20-49), however, it fails to disclose a step of spray drying.
Stenzel precipitated silica and teaches that precipitated silica is dried in a spray drier or tower (col. 3, lines 63-67).
Given that Bernard discloses drying the precipitated particles and further given that known drying methods include spraying as taught by Stenzel, it would have been obvious to one of ordinary skill in the art utilize a sprayer to dry the aqueous solution of silica and aluminum silicate particles of Bernard.
Stenzel fails to disclose the temperature of spraying rate, however, it is the examiner’s position that such parameters are result effective variables because changing them will clearly affect the type of  2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate temperature and spray rate, including those within the scope of the present claims, so as to produce desired end results, i.e., sufficiently dried aggregate particles of silica ad aluminum silicate.
With respect to claim 12, Bernard does not disclose the primary particle diameter of the of the amorphous aluminosilicate or silica.
Jun discloses that the aluminosilicate has primary particle size of 10-500 nm (paragraph 0023).
Given that Bernard discloses that its aluminosilicate is reinforcing and further given that Jun discloses overlapping particle sizes for a suitable reinforcing aluminosilicate, it would have been obvious to one of ordinary skill in the art to apply the teachings regarding particle size Jun to the aluminosilicate of Bernard.
Stenzel discloses precipitated silica for use reinforcing rubber vulcanizates (abstract) which have primary particle diameter of 10-80 nm (col. 2, lines 40-44 and 59).
Given that both Bernard and Stenzel utilize precipitated silica to reinforce rubber compositions and further given that Stenzel discloses that suitable primary particle diameters are within the claimed ranges, it would have been obvious to one of ordinary skill in the art to utilize a precipitated silica having claimed primary diameter in the aggregate of Bernard.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3/g and 0.001-0.05 cm3/g, respectively.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Bernard discloses reacting and transforming reacts and therefore cannot disclose claimed composite secondary particles
Bernard discloses that precipitated silica particles are prepared by a reaction (col. 3, lines 25-35) and therefore a reaction does not preclude formation of primary particles.  Bernard also discloses that silica based aggregates are prepared by also reacting aluminum silicate (col. 5, lines 55-59), however, this reaction provides for separate particles comprising SiO2, H2O, and Al2O3 which read on claimed aluminosilicate particles.  The reaction provides for both primary aluminum silicate and primary silica particles which aggregated into secondary particles.  The aggregated include silica primary particles in an amount of 60-99.9 wt %.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn